significant index no de tment of the treasury internal_revenue_service washington d c og n tax_exempt_and_government_entities_division jan tep pa ad re change in actuarial assumptions taxpayer plan ein - pn dear this letter constitutes notice that conditional approval has been granted for the change in assumptions as described below the approval applies for the plan_year beginning january of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 approval is conditioned on gains and losses being measured annually by decrement to assure the accuracy of each plan assumption this approval has been granted in accordance with sec_430 in granting this approval we have considered only the acceptability of the proposed assumptions and as necessary the methodology by which they were determined we are not expressing any opinion as to the accuracy or acceptability of any calculation or other material submitted with your request sec_430 of the code provides that subject_to certain limits no actuarial assumption other than interest rates and mortality assumptions used to determine the funding target may be changed without approval from the secretary according to information submitted with the request implementing the proposed changes in assumptions exceed the limits provided in sec_430 of the code therefore the taxpayer is requesting approval before these proposed changes in assumptions are implemented the taxpayer represents that the proposed changes in assumptions are necessary to better reflect expected future behavior and thus enable the liabilities of the plan to be more accurately measured the proposed changes are based on an experience study period spanning the plan did not engage in lump sum window or annuity purchase activities during or subsequent to the experience study period used to develop the proposed changes in assumptions through this approval applies to the following changes in assumptions the revision of the rates of retirement the revision of the rates of termination the frequency of the assumed form of payment and the assumed rates of marriage retirement age proposed termination - age - proposed i termination age proposed proposed form of payment and marriage assumptions e of non-cash balance participants are assumed to elect a single_life_annuity ' of non-cash balance participants are assumed to elect a joint_and_survivor_annuity eighty five percent of these will receive a joint and survivor annuity and fifteen percent of these will receive a joint and survivor annuity of participants with a cash balance benefit will elect a single sum distribution of their cash balance benefit of participants are assumed to be married when filing form_5500 for the plan_year beginning date indicate on line of the schedule sb by checking the yes box that a change in non-prescribed assumptions has been made for the current_year you should also include a copy of this letter as an attachment to the schedule sb labeled schedule sb line -- change in non-prescribed actuarial assumptions this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is intended to solely address the issues specifically described above for any issue not specifically addressed in this ruling the plan must satisfy any and all applicable sections of the code and or regulations as in effect for the relevant plan_year s a copy of this letter is being sent'to the manger of ep compliance manager of ep classification if you have any questions regarding this matter please contact id yat sincerely yours david m ziegler manager employee_plans actuarial group cc manager ep compliance manager ep classification
